DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki US Pg. Pub. No. (2019/0241176) referred to hereinafter as Suzuki.
As per claim 1, Suzuki teaches a yaw moment control apparatus for a vehicle which includes a drive unit, a front wheel driving torque transmission path that is configured to transmit a driving torque of the drive unit to left and right front wheels (see at least abstract, summary, Para 8/ 10, 12, 37-46, 71, 73, 74, 79, 81, 84-86), a rear wheel driving torque transmission path that is configured to transmit the driving torque of the drive unit to left and right rear wheels and includes a speed increasing device configured to increase speeds of the rear wheels relative to those of the front wheels (see at least abstract, summary, Para 8/ 10, 12, 37-46, 71, 73, 74, 79, 81, 84-86), and a left rear wheel clutch and a right rear wheel clutch configured to change transmission capacities of driving torques to the left and right rear wheels, respectively, by changing fastening forces, and 

As per claim 2, Suzuki teaches a yaw moment control apparatus for a vehicle according to claim 1, wherein the control unit is configured to calculate a target value of the yaw moment to be imparted to the vehicle based on the index value (see at least abstract, summary, Para 8/ 10, 12, 37-46, 71, 73, 74, 79, 81, 84-86), calculate target driving torques of the left and right rear wheels based on the target value, and control fastening forces of the left and right rear wheel clutches so that driving torques of the left and right rear wheels become the corresponding target driving torques (see at least abstract, summary, Para 8/ 10, 12, 37-46, 71, 73, 74, 79, 81, 84-86).



As per claim 4, Suzuki teaches a yaw moment control apparatus for a vehicle according to claim 1, wherein the control unit is configured to release the left and right rear wheel clutches when the traveling control of the vehicle is started in a state where the yaw moment control by the driving torque difference is being performed (see at least abstract, summary, Para 8/ 10, 12, 37-46, 71, 73, 74, 79, 81, 84-86).

As per claim 5, Suzuki teaches a yaw moment control apparatus for a vehicle according to claim 1, wherein the control unit is configured to release the left and right rear wheel clutches by gradually decreasing the fastening forces of the left and right rear wheel clutches at a reduction rate that is larger as a magnitude of the control amount of the traveling control increases when the traveling control of the vehicle is started in the situation where the yaw moment control by the driving torque difference is being performed (see at least abstract, summary, Para 8/ 10, 12, 37-46, 71, 73, 74, 79, 81, 84-86).

As per claim 6, Suzuki teaches a yaw moment control apparatus for a vehicle according to claim 1, wherein the control unit is configured to release the left and right rear wheel clutches by gradually decreasing the fastening forces of the left and right rear wheel clutches when it is determined that a possibility of starting the traveling control of the vehicle is high in a situation where the yaw moment control by the driving torque difference is being performed (see at least abstract, summary, Para 8/ 10, 12, 37-46, 71, 73, 74, 79, 81, 84-86).
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665